Filed 10/16/20 In re K.M. CA2/3

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115(a).


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE

In re K.M. et al, Persons Coming                              B300861
Under the Juvenile Court Law.

LOS ANGELES COUNTY                                            Los Angeles County
DEPARTMENT OF CHILDREN                                        Super. Ct. No.
AND FAMILY SERVICES,                                          19LJJP00055A-C

       Plaintiff,

       v.

MELANIE M.,

       Defendant and Appellant;

MATTHEW M.,
       Defendant and Respondent.

      APPEAL from an order of the Superior Court of Los
Angeles County, Jessica A. Uzcategui, Judge. Dismissed.
      Paul A. Swiller, under appointment by the Court of Appeal,
for Defendant and Appellant.
     Pamela Rae Tripp, under appointment by the Court of
Appeal, for Defendant and Respondent.
     No appearance by Plaintiff.

                        INTRODUCTION

      In this dependency case, the juvenile court found
jurisdiction over minors K.M., R.M., and A.M. under Welfare &
Institutions Code section 300, subdivisions (b) and (d), based
upon its findings that father failed to properly care for the minors
and that father had sexually abused K.M. on one occasion.1
Although all three minors had been detained from father at the
outset of proceedings, the court returned R.M. and A.M. to the
custody of both parents at disposition over the objection of the
Department of Children and Family Services (Department),
minors’ counsel, and mother. The court placed K.M. with mother
and ordered unmonitored visitation between father and K.M. on
the condition that R.M. and A.M be present during the visitation,
also over the objection of the Department, minors’ counsel, and
mother.
      Mother challenges the dispositional order to the extent it
returns R.M. and A.M. to father’s custody and provides for
unmonitored visitation between father and K.M. Because mother
lacks standing to challenge those portions of the court’s order, we
dismiss the appeal.




1 Allundesignated statutory references are to the Welfare and
Institutions Code.




                                  2
      FACTUAL AND PROCEDURAL BACKGROUND

       Mother and father have three children: K.M. (born in 2005),
R.M. (born in 2009), and A.M. (born in 2013). At the outset of
these proceedings, the couple lived in separate residences and
they were in the process of finalizing their divorce. Pursuant to a
family court order, mother and father shared custody of the
minors equally.
       After the minors spent the 2018 Thanksgiving weekend
with father, they reported safety concerns to mother. In early
January 2019, mother sought and received a temporary
restraining order from the family court restricting the minors’
visitation with father.2 The Department also received a referral
regarding the minors. In late January 2019, and at the
Department’s request, the court detained all three children from
father and placed them with mother. The Department
subsequently filed a petition under section 300, subdivisions (b),
(d), and (j).
       After a contested adjudication, the court struck mother
from the petition. In addition, and as to father only, the court
sustained the following amended allegations under section 300,
subdivisions (b) and (d):
       b-1, d-1: “In or about 2017, the children[’s] father, …
sexually abused [K.M.] in that the father fondled the child’s
vagina underneath the child’s clothing with the father’s hand.
Such sexual abuse of the child, [K.M.], by the father endangers


2The juvenile court assumed jurisdiction over the temporary
restraining order and denied mother’s request for a permanent
restraining order. Mother does not challenge that ruling on appeal.




                                   3
the child’s physical and emotional health and safety and places
the child at risk of serious physical and emotional harm, damage,
danger, and sexual abuse.”
      The court sustained two additional amended allegations
under section 300, subdivision (b):
      b-2: “The children[’s] father, … is a recent abuser of alcohol,
which renders the father incapable of providing regular care of
the children. On or about 11/22/2018 and on prior occasions, the
father was under the influence of alcohol when the children were
in the father’s care and supervision. Said substance abuse by the
father endangers the children’s physical and emotional health
and safety, and places the children at risk of serious physical and
emotional harm, damage, and danger.”
      b-3: “The children[’s] father, … created a detrimental and
endangering situation for the children in that the father failed to
ensure the children were seated in the vehicle with appropriate
safety restraints. Such a detrimental and endangering situation
established for the children by the father endangers the
children’s physical and emotional health and safety and places
the children at risk of serious physical and emotional harm,
damage, danger, and death.”
      As to disposition, the court placed R.M. and A.M. in the
home of both parents under the Department’s supervision. The
court released the minors to father’s custody on condition that
father continue to comply with random or on demand drug and
alcohol testing and that he test negative for alcohol and all
substances. The court ordered K.M. to remain placed with
mother. With respect to visitation, the court ordered unmonitored
day visits between father and K.M. twice a week for two hours,
with discretion to liberalize. The court also ordered that R.M. and




                                 4
A.M. should be present during father’s visits with K.M. Mother,
minors’ counsel, and the Department objected to R.M. and A.M.’s
placement with father and unmonitored visitation between father
and K.M.
      Mother filed this timely appeal. Neither the Department
nor the minors appealed.

                          DISCUSSION

      Mother challenges the court’s dispositional order on two
bases. First, mother contends that the court’s order reinstating
shared custody of R.M. and A.M. is unsupported by substantial
evidence and should be reversed. Second, mother asserts the
court abused its discretion in ordering unmonitored visitation
between father and K.M. Father responds that mother lacks
standing to raise these issues on appeal because she is not
aggrieved by the court’s dispositional order. We agree with
father.
      Parents generally are entitled to appeal orders and
judgments issued in juvenile dependency cases. (In re Carissa G.
(1999) 76 Cal.App.4th 731, 734 (Carissa G.).) “But as in any
appeal the parent must also establish that he or she is a ‘party
aggrieved’ to obtain review of a ruling on its merits.” (Ibid.) “To
be aggrieved, a party must have a legally cognizable immediate
and substantial interest which is injuriously affected by the
court’s decision. A nominal interest or remote consequence of the
ruling does not satisfy this requirement.” (Ibid.)
      Mother contends she is aggrieved by the court’s
dispositional order because it impacts her custody rights. And as
she notes, “[a]ll parents, unless and until their parental rights
are terminated, have an interest in their children’s
‘companionship, care, custody and management ... .’ (In re




                                 5
Marilyn H. (1993) 5 Cal.4th 295, 306.) This interest is a
‘compelling one, ranked among the most basic of civil rights.’
(Ibid.)” (In re K.C. (2011) 52 Cal.4th 231, 236.) Mother argues
that she has been injured by the court’s dispositional order
because it reduces her custody time with all three children.
Additionally, and as to K.M., mother alleges she is aggrieved
because the “order also forced Mother to allow Father to spend
unsupervised time with [K.M.] in spite of Mother’s serious
misgivings about such contact.”
       Initially, we note that prior to these proceedings, the family
court awarded mother and father joint custody of the three
minors. Thus, as a practical matter, mother’s custody rights with
regard to R.M. and A.M. have not been diminished by the
dispositional order inasmuch as the order preserves the status
quo. And as to K.M., mother’s custody time has been greatly
increased by the dispositional order in relation to the custody
rights established by the family court.
       In any event, neither parent offers any authority
addressing the precise question before us, i.e., whether a parent
may be aggrieved by a dispositional order providing for shared
physical custody and/or unmonitored visitation between a child
and the other parent. Several courts have considered whether a
parent is aggrieved by, and may therefore appeal from, an order
dismissing a juvenile dependency petition after a contested
hearing. That issue sometimes arises in circumstances similar to
the present case, i.e., where one parent is accused of abuse and
the other parent seeks to protect the child or children from the
alleged abuser. There is a split of authority on that issue.
       Mother cites In re Lauren P., in which the Court of Appeal
held that a mother had standing to appeal the dismissal of the




                                  6
petition because “[a]ny parent who takes the position that
dependency jurisdiction is warranted is aggrieved by dismissal of
the petition.” (In re Lauren P. (1996) 44 Cal.App.4th 763, 770.)
The court concluded that “[d]ismissal of the petition injuriously
affected” the mother’s interest in obtaining the state’s protection
for her child against future sexual abuse. (Id. at p. 771.)
       Father directs us to Carissa G., in which the Court of
Appeal held that a mother did not have standing to appeal the
dismissal of a petition after a contested jurisdictional hearing,
rejecting the reasoning of Lauren P. (Carissa G., supra, 76
Cal.App.4th at p. 733.) The Carissa G. court stated that “the
mere fact a parent takes a position on a matter at issue in a
juvenile dependency case that affects his or her child does not
alone constitute a sufficient reason to establish standing to
challenge an adverse ruling on it.” (Id. at p. 736.) Although
parents have a “ ‘natural interest in obtaining the state’s
protection for [their children] against future sexual abuse,’ ” (id.
at p. 735) in a dependency proceeding that interest is vindicated
by the state which initiates “the proceeding ... under the theory of
parens patriae, to protect a minor from abuse or neglect as
defined by section 300.” (Id. at p. 736.) Furthermore, the court
held that “the juvenile court’s dismissal of the petition did not
impact” mother[’s] “fundamental right to parent minor.” (Ibid.)
       We find the reasoning of Carissa G. more persuasive,
particularly considering the facts of this case. As noted, prior to
these proceedings, the family court awarded mother and father
joint custody of the three minors. Thus, mother’s custody rights
with regard to R.M. and A.M. have not been diminished by the
dispositional order. And as to K.M., mother’s custody time has
been greatly increased by the dispositional order.




                                 7
       To be sure, the dispositional order also allows father to
spend unsupervised time with K.M., and mother has serious
misgivings about such contact. Ultimately, however, in a
contested dependency proceeding the Department assumes a role
akin to the prosecutor in a criminal or a juvenile delinquency
proceeding, and in this case the Department did not appeal the
dispositional order. (See In re Ashley M. (2003) 114 Cal.App.4th
1, 7, fn. 3; see also Scott v. County of Los Angeles (1994) 27
Cal.App.4th 125, 135 [a child-welfare agency is delegated “quasi-
prosecutorial functions” under section 300].) It necessarily follows
that mother is not aggrieved by the court’s decision to exercise
dependency jurisdiction over the minors but to provide a level of
protection she believes is inadequate for one of her children.
       In sum, mother lacks standing to challenge the court’s
dispositional order.




                                 8
                      DISPOSITION

    The appeal is dismissed.



NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                    LAVIN, J.
WE CONCUR:



    EDMON, P. J.



    EGERTON, J.